Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	 Claims 1, 5, 7, 11 and 17 are amended. Claims 2, 8, 12 and 18 are cancelled. Claims 1, 3-7, 9-11, 13-17 and 19-20 are pending.

Response to Arguments
Applicant’s arguments, filed on 2/11/2022, have been fully considered but they are not persuasive. The applicant asserts that the combination of Wang and Harada does not teach or suggest: “wherein the first parameter N is a positive integer that is used for determining a Quasi-co-located (QCL) relationship” and “determining the QCL relationship between the first SSB and other SSBs according to an extended SSB index of the first SSB and N”.  Examiner respectfully disagrees.

The combination of Wang and Harada, specifically, Wang teaches an integer number L, which is the number of SSBs contained in one complete SSB set [SSB/ PBCH Block]. An index (indexes from 0 to L-1] corresponds to each SSB. [L in Wang is mapped to the claimed integer N, since L represents the index of each SSB and the QCL relationship is determined based on SSBs having the same index] (See Wang; Par. [12]- [14], [21]) 

Wang, further teaches that the index of each SSB is determined according to the L Number.  a quasi-colocation (QCL) relationship is determined by comparing the SSBs received in different After receiving the SSBs in the windows, determining that the SSBs in different windows and with SSB indexes differing by an integer multiple of L satisfy a quasi-colocation (QCL) relationship]. (See Wang; Par. [81]-[82], [89]-[90]).

Wang, Finally teaches that the base station may need to perform transmission in the same beam direction for the same SSB index position in different time windows for transmitting the SSBs. According to the time positions of the received two SSBs, the UE may determine whether the two SSBs are at the same SSB index position and have the same SSB index or SSB logical index, thereby determining whether the QCL relationship is satisfied [The second SSB is mapped to the extended SSB. Therefore, the QCL relationship is determined based on the index L [Claimed N integer] and based on comparing the index of the first SSB and the second [Extended] SSB] (See Wang; Par. [214]-[216])

Therefore, and for the reasons set above, the combination of Wang and Harada teaches the claimed invention.  The rejection of claims 1, 3-7, 9-11, 13-17 and 19-20 is sustained.




Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-7, 9-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US. Pub. No. 2020/0413356 A1) in view of Harada (US. Pub. No. 2020/0404537 A1).

Regarding claim 1, Wang discloses a wireless communication method (See Abstract), comprising:  receiving, by a terminal device (See Fig. 15; User Equipment), a first Synchronization Signal Block (SSB) in an unlicensed spectrum (See Par. [87], [117] and Figs. 1 & 7 of Wang for a reference to receiving a synchronization signal block (SSB) in a pre-defined window in an unlicensed frequency band [Spectrum]); and 
5determining, according to a first bit field and/or a second bit field in a Physical Broadcast Channel (PBCH) of the first SSB (See Par. [82], [229] of Wang for a reference to an SSB received in a physical Broadcast channel (PBCH) that comprises a plurality of bit fields; such as slot index and SF index), a first parameter N, wherein the first parameter N is a positive integer that is used for determining a Quasi-co-located (QCL) relationship (See Par. [89]-[90], [230] of Wang for a reference to determining the number L [Mapped to N in the claim], which is an integer number that indicates the number of SSBs to be sent. The set of SSBs that satisfies the Quasi-Co-Located (QCL) relationship is determined based on the index of the first SSB and the value associated with the number L [number of SSB/PBCH blocks]); and determining the QCL relationship between the first SSB and other SSBs according to an extended SSB index of the first SSB and N (See Par. [89]-[91], [214]-[215] of Wang for a reference to identifying a QCL relationship between a first SS/PBCH block and a second [Extended] SS/PBCH block based on an index associated with the first block and an index associated with the second block and a value of L (Index) [Mapped to N, which is the number of transmitted SS/PBCH blocks]).

Wang does not explicitly disclose the first bit field corresponds to a subcarrier spacing bit field in a PBCH in a licensed spectrum, and the second bit field corresponds to partial bits of a subcarrier offset bit field in 10the PBCH in the licensed spectrum. 

However, Harada discloses the first bit field (See Fig. 2; SubCarrierSpacingCommon Field) corresponds to a subcarrier spacing bit field in a PBCH in a licensed spectrum, and the second bit field (See Fig. 2; Sub-CarrierOffset Field) corresponds to partial bits of a subcarrier offset bit field in 10the PBCH in the licensed spectrum (See Par. [32]-[35] and Fig. 2 of Harada for a reference to the SSB is received by the UE in a PBCH. The PBCH carries an MIB (Master Information Block) that comprises a subcarrier spacing field (First bit field) and a subcarrier offset field (Second bit field))

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Harada. The motivation of combination would be improving the system’s performance, reducing load of the UE, and Harada; Par. [80]).


Regarding claim 3, the combination of Wang and Harada, specifically Wang discloses wherein the PBCH further comprises a third bit field (See Par.  [208], [249] of Wang for a reference to PBCH comprises 1-3 padding bits [Third bit field] to fill up the idle symbols between adjacent SSBs), an 15extended SSB index of the first SSB is determined by a Demodulation Reference Signal (DMRS) sequence of the PBCH and the third bit field (See Par.  [134], [208]-[209], [219] of Wang for a reference to that each SSB index is determined by detecting the DMRS sequence of the PBCH in the SSB, and the padding bits that fill up idle symbols between SSBs), wherein the third bit field corresponds to partial or all bits of an idle bit field in the PBCH in the licensed spectrum (See Par.  [208], [249] of Wang for a reference to PBCH comprises 1-3 padding bits [Third bit field] to fill up the idle symbols between adjacent SSBs).  


Regarding claim 4, the combination of Wang and Harada, specifically Wang discloses wherein an extended SSB index is used for indicating a position 20index of an actual transmission position of the first SSB in a plurality of candidate transmission positions (See Par.  [164], [177] and Figs. 9a – 9b of Wang for a reference to the second [Extended] SSB index indicates that the BS may transmit the first SSB on a position of candidate positions corresponding to the second SSB index).  

Regarding claim 5, the combination of Wang and Harada, specifically Wang discloses wherein determining the QCL relationship between the first SSB and other SSBs according to an extended SSB index of the first SSB and N comprises: 
determining, by the terminal device, the QCL relationship between the first SSB and other 25SSBs according to a result of the extended SSB index of the first SSB modulo N (See Par.  [91], [214] of Wang for a reference to determining the QCL relationship between the first SS/PBCH block and the second SS/PBCH block based on a modulo operation between an index of the first SS/PBCH block and the value associated with the number of SS/PBCH blocks L).  


Regarding claim 6, the combination of Wang and Harada, specifically Wang discloses wherein determining, by the terminal device, the QCL relationship between the first SSB and other SSBs according to the result of the extended SSB 1133861.8487.US01\153425230.1PCT/CN2019/076773index of the first SSB modulo N comprises: 
determining that the first SSB and a second SSB have the QCL relationship, if a result of an extended SSB index of the second SSB modulo N is equal to the result of the extended SSB index of the first SSB modulo N (See Par.  [91], [214]-[217] of Wang for a reference to determining the QCL relationship between the first SS/PBCH block and the second SS/PBCH block when result of a modulo operation between the index associated with the first SS/PBCH block and the L value is same as a result of a modulo operation between the index associated with the second SS/PBCH block and the L value)


5	 	Regarding claim 7, Wang discloses a wireless communication method (See Abstract), comprising: sending, by a network device (See Fig. 15; Base Station) a first Synchronization Signal Block (SSB) to a terminal device in an unlicensed spectrum (See Par. [87], [117] and Figs. 1 & 7 of Wang for a reference to receiving a synchronization signal block (SSB) in a pre-defined window in an unlicensed frequency band [Spectrum]), wherein a first parameter N is determined, wherein N is a positive integer, the first parameter N is used for determining a Quasi-co-located 10(QCL) relationship  (See Par. [89]-[90], [230] of Wang for a reference to determining the number L [Mapped to N in the claim], which is an integer number that indicates the number of SSBs to be sent. The set of SSBs that satisfies the Quasi-Co-Located (QCL) relationship is determined based on the index of the first SSB and the value associated with the number L [number of SSB/PBCH blocks]) according to a first bit field and/or a second bit field in a Physical Broadcast Channel (PBCH) of the first SSB (See Par. [82], [229] of Wang for a reference to an SSB received in a physical Broadcast channel (PBCH) that comprises a plurality of bit fields; such as slot index and SF index); wherein an extended SSB index of the first SSB and N are used for the terminal device to determine the QCL relationship of the first SSB and other SSBs (See Par. [89]-[91], [214]-[215] of Wang for a reference to identifying a QCL relationship between a first SS/PBCH block and a second [Extended] SS/PBCH block based on an index associated with the first block and an index associated with the second block and a value of L (Index) [Mapped to N, which is the number of transmitted SS/PBCH blocks]).



However, Harada discloses the first bit field (See Fig. 2; SubCarrierSpacingCommon Field) corresponds to a subcarrier spacing bit field in a PBCH in a licensed spectrum, and the second bit field (See Fig. 2; Sub-CarrierOffset Field) corresponds to partial bits of a subcarrier offset bit field in 10the PBCH in the licensed spectrum (See Par. [32]-[35] and Fig. 2 of Harada for a reference to the SSB is received by the UE in a PBCH. The PBCH carries an MIB (Master Information Block) that comprises a subcarrier spacing field (First bit field) and a subcarrier offset field (Second bit field))

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Harada. The motivation of combination would be improving the system’s performance, reducing load of the UE, and improving the detection performance of a PBCH by effectively using a bit in a PBCH and increasing amount of information to signal by a limited PBCH. (Harada; Par. [80]).


Regarding claim 9, the claim is interpreted and rejected for the same reasons as set forth in claim 3.





Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a terminal device (See Fig. 15; User Equipment), comprising: a processor (See Fig. 15; Processor 1510) and a transceiver (See Fig. 15; Transceiver 1520).  


Regarding claim 13, the claim is interpreted and rejected for the same reasons as set forth in claim 3.


Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 4.


Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 5.


Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 6.

Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a network device(See Fig. 16; Base Station), comprising: a processor (See Fig. 16; Processor 1610) and a transceiver (See Fig. 16; Transceiver 1620).
  

Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 3.


Regarding claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim 4.


Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tie et al. (US. Pub. No. 2020/0178309 A1) discloses a method and an apparatus for non-contention based random access. 
Zhou et al. (US. Pub. No. 2020/0154489 A1) discloses a method for configuring transmission configuration indication (TCI) states on an initial control resource set (coreset).
John Wilson et al. (US. Pub. No. 2019/0313440 A1) discloses physical downlink shared channel (PDSCH) reception when physical downlink control channel (PDCCH) with different 

6.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413